Carley, Judge.
Appellant appeals from the grant to appellee of a writ of possession as to two vehicles. Only one enumeration of error is supported by citation of authority or argument and will be considered. The remaining enumerations have been abandoned. Rule 15 (c) (2) of the Rules of the Court of Appeals of Georgia.
Appellant contends that the trial court improperly denied his demand for a jury trial. Appellant was not entitled to a jury trial unless his answer presented defensive issues requiring it. See OCGA § 44-14-233; Flanders v. Commercial Credit Equip. Corp., 145 Ga. App. 193 (243 SE2d 525) (1978). At the hearing on the petition, appellant presented several written defenses. “[T]he trial judge considered the pleadings and found as a matter of law there were no issues requiring trial ([cits.]) and on appeal [appellant] has failed to contest such holding on the merits. Hence, absent any triable issues the fact that defendant demanded a jury trial will not require a reversal. [Cits.]” Flanders v. Commercial Credit Equip. Corp., supra at 194.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.

Carlton A. Fleming, Jr., for appellee.